Citation Nr: 1626970	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-09 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for plantar fasciitis of the right foot with posterior tibial tendonitis prior to August 13, 2007, and in excess of 10 percent thereafter. 

2.  Entitlement to a compensable evaluation for plantar fasciitis of the left foot with posterior tibial tendonitis prior to August 13, 2007, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida. 

In September 2011, the Board remanded these matters for additional development.  The claims have now returned for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Throughout the appeals period, the Veteran's bilateral plantar fasciitis with posterior tibial tendonitis has been productive of moderately severe symptoms such as chronic pain, stiffness, and limited motion that precludes prolonged standing and ambulation and also results in other functional impairment.

CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a disability rating of 20 percent, and no more, for plantar fasciitis of the right foot with posterior tibial tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5084 (2015).

2.  For the period on appeal, the criteria for a disability rating of 20 percent, and no more, for plantar fasciitis of the left foot with posterior tibial tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5084 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By a letter dated in September 2007, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional relevant evidence.  VA has obtained an examination with respect to the claims in January 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that the examination is adequate to evaluate the nature and severity of his disabilities as the examiners provided sufficient descriptions of the Veteran's disabilities after performing thorough physical examinations.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Plantar Fasciitis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the Veteran was granted service connection left and right plantar fasciitis and assigned a 0 percent rating under Diagnostic Code 5024-5284.  38 C.F.R. § 4.27 (2015).  The disability ratings were increased to 10 percent effective August 13, 2007 by way of a February 2012 rating decision.  

The Veteran claims that the his current 10 percent rating for each foot, is not representative of the severity of the current bilateral foot disabilities, diagnosed as plantar fasciitis with posterior tibial tendonitis.  He claims that the current bilateral feet disability manifests with pain and stiffness that is exacerbated by prolonged walking or standing, the need for orthotic shoes, and the use of a cane.  

The Veteran is currently rated under Diagnostic Code 5284, which indicates that foot injuries warrant a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, a 30 percent rating for a severe foot injury, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that the terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

VA treatment records dated in September 2006 provided that the Veteran was treated for his feet condition.  A physical examination revealed tenderness on palpitation of the toes of both feet.  The clinician found no other abnormalities and provided a diagnosis of plantar fasciitis with a treatment course of anti-inflammatory medication, exercises, and night splints.  An August 2007 follow-up examination revealed pain on palpitation, range of motion, and minimal arch for both feet.  The examiner also noted that the right foot appeared worse than the left foot.  

In an October 2007 lay statement, the Veteran provided that he was prescribed night-time foot splints as well as pain medication.  The Veteran reported experiencing pain and stiffness in both feet upon awakening and standing for long periods of time.  The Veteran also reported that he must sit for a few minutes before he can stand and bear weight on his feet each morning due to pain and stiffness.  

VA treatment records dated in April 2008 continued to show treatment for foot pain.  A physical examination revealed pain in both feet by motion and dorsiflexion as well as symptoms of tender to palpitation on the plantar aspect of the feet.  The clinician continued a diagnosis of plantar fasciitis and found that the Veteran was a candidate for surgical intervention.  The Veteran was prescribed pain and anti-inflammatory medication for his plantar fasciitis.  A May 2009 VA treatment records revealed that the Veteran is seeing a physical therapist for his plantar fasciitis.  

The Veteran was afforded a VA examination in January 2012.  The VA examiner confirmed a diagnosis of plantar fasciitis described as sharp pain on bottom of both feet that is worsened with weight bearing activities.  The Veteran was not found to have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes clavus (claw foot), malunion or nonunion of tarsals or metatarsals, weak foot, or any other foot injuries.  With regards to functional impact, the Veteran reported that he is unable to stand for longer than 10 to 15 minutes due to pain.  The examiner concluded that the Veteran's source of foot pain is a result of his plantar fasciitis.  The examiner explained that the Veteran had mild tenderness to deep palpitation on the plantar fascia of both feet.  

Resolving doubt in favor of the Veteran, his left and right foot symptoms more nearly approximate a moderately severe foot injury, which warrants no more than a 20 percent rating for the period on appeal.  Throughout this period, Veteran's condition was shown in medical records and the VA examination to be reflective of symptoms of pain resulting in an inability to walk or stand for prolonged periods.  The Veteran's symptoms are shown to only result in moderate severe limitation, based on the Veteran's report of sharp pain on the bottom of his feet that are worsened with weight bearing activities.  The Veteran also reported functional impact of being unable to stand for longer than 10 to 15 minutes due to pain.  Therefore, the Board finds that a 20 percent evaluation for the left and right feet disabilities most appropriately reflect the Veteran's moderately severe symptoms.
 
The Board finds that a rating in excess of 20 percent is not warranted.  A higher rating is not warranted under Diagnostic Code 5284 because the evidence does not show that the Veteran' s bilateral foot disabilities have been productive of more than moderately severe symptoms or has resulted in actual loss of use of the right foot.  Throughout the period on appeal, the Veteran's disability has been productive of chronic pain and impaired ability to engage in physical activity without pain.  As there is no evidence of significant worsening of the Veteran's condition since his last examination, the Board finds these reports highly probative in assessing the effect that his bilateral foot disabilities have had on his ability to function under the ordinary conditions of daily life.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5284.

The Board has considered whether there are any other diagnostic codes, other than Diagnostic Code 5284, which may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  However, because the competent evidence does not show that the Veteran has weak foot, pes cavus, Morton's neuroma or metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, the Board finds that Diagnostic Codes 5277, 5278, 5279, and 5281-5283 are not applicable.  See 38 C.F.R. § 4.71a.  

Additionally, the Board acknowledges that the Veteran also has diagnosis of posterior tibial tendonitis, which is part of the Veteran's service-connected disability, but finds that a separate rating cannot be granted for this condition because he is already being compensated for his symptoms under Diagnostic Code 5284.  Hence, separate rating for tibial tendonitis is not warranted because the Veteran is already in receipt of moderate severe foot injury under Diagnostic Code 5284 and there are no other manifestations of the service-connected bilateral plantar fasciitis with posterior tibial tendonitis other than pain and stiffness, and would constitute pyramiding.  38 C.F.R. § 4.14 (2015).

The Board has also considered the Veteran's reports of chronic pain and used this symptom as a factor to the extent that his pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  In addition, because the Veteran has a compensable rating, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Based on the foregoing, the Board finds that a disability rating of 20 percent, and no more, for plantar fasciitis of the right and left foot with posterior tibial tendonitis are warranted for the period on appeal.

III.  Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's bilateral plantar fasciitis with posterior tibial tendonitis.  The Veteran's disability is manifested by symptoms such as pain and limitation of walking and standing.  These manifestations are contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 20 percent, and no more, is granted for plantar fasciitis of the right foot with posterior tibial tendonitis.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 20 percent, and no more, is granted for plantar fasciitis of the left foot with posterior tibial tendonitis.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


